COURT OF APPEALS OF VIRGINIA


Present:    Judges Benton, Humphreys and Retired Judge Duff*


MANASSAS PARK CITY SCHOOL BOARD AND
 VIRGINIA MUNICIPAL GROUP
 SELF-INSURANCE ASSOCIATION

v.   Record No. 0694-01-4

REBECCA SUE PHIPPS
                                                MEMORANDUM OPINION
                                                     PER CURIAM
                                                    JULY 17, 2001
REBECCA SUE PHIPPS

v.   Record No. 0711-01-4

MANASSAS PARK CITY SCHOOL BOARD AND
 VIRGINIA MUNICIPAL GROUP
 SELF-INSURANCE ASSOCIATION


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Donald R. Morin; Elisabeth M. Ayyildiz;
             Morin & Barkley, on briefs), for Manassas
             Park City School Board and Virginia
             Municipal Group Self-Insurance Association.

             (R. Craig Jennings; Matthew J. Parini;
             Brandt, Jennings, Roberts, Davis & Snee,
             PLLC, on briefs), for Rebecca Sue Phipps.




     Rebecca Sue Phipps contends the Workers' Compensation

Commission erred in finding that she failed to prove she made a

reasonable effort to market her residual work capacity.        On

     *
       Retired Judge Charles H. Duff took part in the
consideration of this case by designation pursuant to Code
§ 17.1-400(D).
cross-appeal, Manassas Park City School Board and its insurer

(hereinafter referred to as "employer") contend the commission

erred in finding that Phipps proved her left-sided herniated

disc was causally related to her compensable injury by accident.

Upon reviewing the record and the briefs of the parties, we

conclude that these appeals are without merit.   Accordingly, we

summarily affirm the commission's decision.    See Rule 5A:27.

                      Residual Work Capacity

     To establish entitlement to benefits, a partially disabled

employee must prove that he or she has made a reasonable effort

to procure suitable work but has been unable to do so.    Great

Atl. & Pac. Tea Co. v. Bateman, 4 Va. App. 459, 464, 359 S.E.2d
98, 101 (1987).   "What constitutes a reasonable marketing effort

depends upon the facts and circumstances of each case."      The

Grief Companies v. Sipe, 16 Va. App. 709, 715, 434 S.E.2d 314,

318 (1993).   "The commission . . . determines which . . .

factors are more or less significant with regard to the

particular case."   National Linen Serv. v. McGuinn, 8 Va. App.
267, 272-73, 380 S.E.2d 31, 34 (1989).

     "[W]e view the evidence in the light most favorable to

. . . the party prevailing before the commission."    Id. at 270,

380 S.E.2d at 33.   So viewed, the evidence proved Phipps' doctor

released her to perform light duty work as of September 1, 1999.

When Phipps had discussion with her employer in September 1999,


                               - 2 -
the employer had no light duty work available.    Phipps did not

seek other work.   She did not search for work based upon her

belief that she could not work while applying for disability

assistance.   The record supports the commission's finding that

Phipps failed to reasonably market her residual work capacity as

of September 1, 1999.    Phipps made no effort to market her

residual work capacity.   The commission did not abuse its

discretion in concluding that Phipps' subjective perception did

not relieve her of the duty to market her residual capacity.

Accordingly, we cannot find as a matter of law that the evidence

proved Phipps made a reasonable effort to market her residual

work capacity.

                              Causation

     "The actual determination of causation is a factual finding

that will not be disturbed on appeal if credible evidence

supports the finding."    Ingersoll Rand Co. v. Musick, 7 Va. App.
684, 688, 376 S.E.2d 814, 817 (1989).     In ruling that Phipps

suffered a herniated disc and corresponding disability as a

result of her compensable February 10, 1999 injury by accident,

the commission found as follows:

               Dr. [Spencer G.] Feldmann and his
          associates have related the claimant's
          symptoms and herniated disc to the work
          incident. On February 12, 1999, [claimant]
          reported pain shooting down her left leg.
          Dr. Feldmann's examination revealed lumbar
          spine tenderness, lumbar muscle spasm, and
          left leg positive straight leg raising. He
          immediately suspected that the claimant
                              - 3 -
          suffered a herniated disc. On May 5, 1999,
          Dr. [Gary A.] DeRosa noted continued left
          hip pain that radiated down the hip. On
          February 16, 2000, Dr. Feldmann opined that
          the herniated disc resulted from the
          industrial accident.

               Dr. [Gabriel] Gluck has causally
          connected the claimant's condition to the
          work-related incident. On February 18,
          1999, [claimant] told [Dr. Gluck] about
          intense left leg and thigh discomfort.
          Dr. Gluck diagnosed a lumbar strain and
          advised that the claimant's previous back
          problems were not contributory. On May 25,
          1999, Dr. Gluck opined that the condition
          was an exacerbation of the February 1999
          work-related incident. On August 17, 1999,
          he reported that the weakness of the left
          ankle dorsiflexors and the L4-5 disc
          herniation were consistent with the
          claimant's sudden pain which she felt in her
          back and leg while lifting the trash bag at
          work on February 10, 1999. On January 13,
          2000, Dr. Gluck opined that it was possible
          that the disc herniation was caused by the
          February 10, 1999, accident. The opinions
          of Dr. Feldmann and Dr. Gluck are more
          persuasive than the opinion of
          Dr. [David C.] Urquia who only reviewed the
          medical records.

     As fact finder, the commission weighed the medical

evidence, accepted the opinions of Drs. Feldmann and Gluck, and

rejected the contrary opinion of Dr. Urquia.   "Questions raised

by conflicting medical opinions must be decided by the

commission."   Penley v. Island Creek Coal Co., 8 Va. App. 310,

318, 381 S.E.2d 231, 236 (1989).   The opinions of Dr. Feldmann

and Dr. Gluck and Phipps' testimony constitute credible evidence

to support the commission's finding.   "The fact that there is

contrary evidence in the record is of no consequence if there is
                               - 4 -
credible evidence to support the commission's finding."    Wagner

Enters., Inc. v. Brooks, 12 Va. App. 890, 894, 407 S.E.2d 32, 35

(1991).

     For these reasons, we affirm the commission's decision.

                                                          Affirmed.




                              - 5 -